DETAILED ACTION
This office action is in response to application 17/561,814 filed on 12/24/2021.
Claims 1-3, 5, 8-10, and 12 have been amended.  Claims 15 and 16 are new.  Claims 4 and 11 have been cancelled.  Thus claims 1-3, 5-10, and 12-16 have been examined.
The IDS sent 12/24/2021 and 8/10/2022 have  been considered.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan.  Examiner notes the priority documents to JP2020-156106 have been received by the USPTO in parent application 17/190,152.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.  120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/190,152, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1 and 8 recite the limitation ‘wherein the processor: obtains data that configures a read data string to be a target of a read request based on the deduplicated data management information and that is deleted by the deduplication process, from the reference destination, if the read request is received’.   Examiner is unable to find support for the concept of deleting a read data string to be a target of a read request that is deleted by the deduplication process, from the reference destination, if the read request is received.  Examiner notes that the phrase ‘reference destination’ appears earlier in the claim limitation ‘a storage device including a storage medium that stores data that has been deduplicated and compressed and maintains deduplicated data management information in which data deleted by a deduplication process and a reference destination that is referred to for obtaining corresponding data to the deleted data are associated’ indicates that the reference destination is understood to be a pointer or location identifier of the existing data that will be used to reference the data instead of copying the incoming data to the storage media and using a new location identifier.  There is no need for a new location identifier, as the system merely points to the existing data.  Examiner is unable to find support in the priority application for support of the concept of deleting reference data (the existing location identifier) in response to receiving a read command.  
Accordingly, claims 1 and 8 are not entitled to the benefit of the prior application.
Allowable Subject Matter
Claims 2-3, 5-7, 9-10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 15 and 16, the prior art does not teach: ‘The storage device according to claim 1, wherein the memory stores a plurality of continuous items of data, wherein the processor: identifies, from among the plurality of continuous items of data, data to be compressed that is data to be stored in the storage medium and data that is not to be compressed that is data to not be stored in the storage medium, and transmits a compression instruction for the plurality of continuous items of data including information indicating which of the plurality of continuous items of data are to be compressed to the accelerator, and the accelerator: reads the plurality of continuous items of data, which includes the data to be compressed and the data that is not to be compressed, from the memory, combines the data to be compressed by excluding the data that is not to be compressed from the plurality of continuous items of data, based on the compression instruction received from the processor, and compresses the combined data to generate compressed data to be stored in the storage medium.’  This limitation requires that a processor is separate from the accelerator.  The processor sends to the accelerator, the series of continuous data items and a compression instruction.  The accelerator reads all of the data items including the items to be compressed and items not to be compressed  that is data to not be stored in the storage medium, combines the data to be compressed by excluding the data that is not to be compressed based on the compression instruction received from the processor and compresses the combined data that is to be stored in the storage medium.  Examiner notes that data that is not to be compressed that is data to not be stored in the storage medium excludes data that may be deduplicated using a pointer to existing data on the storage medium since deduplication is a form of compression.
The closest identified prior art is US 2021/0141535 by R. Vishnupriya, et el., that discloses a separate process and compression accelerator where the processor sends a compression command with a series of segments, and a list of segments within the series to be compressed.  However the target accelerator of Visnupriya does not read the data that is not to be compressed, as this data has been determined by the processor as data that is not  contained within the compression accelerator.
Independent claim 16 present a similar combination of limitations to those presented in claim 15 and thus are allowable for at least the same reasons as claim 15. 
Claims 2-3, 5-7, 9-10 and 12-14 are allowable by virtue of their dependence upon allowable claims 15 and 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Armangau (Armangau et al., US 10,635,315 B1) and further in view of Ren (REN et al., US 2022/0269431 A1) and Drysdale (DRYSDALE et al., US 2018/0095750 A1).

Regarding claim 1, Armangau teaches A storage device (Armangau Fig. 1 elements Storage processor 120 and 20a along with Storage 198 and supporting para column 4, lines 1-15.) comprising: a processor; (Armangau Fig. 1 Processing Units(s) 124 and supporting par column 4, lines 31-33.) an accelerator (Armangau Fig. 1, Compression mgr 156 and supporting para column 5, lines 38-49.  Armangau, column 1, lines 19-24 that discloses compression may be performed in hardware.  Armangau, column 10, lines 28-34 discloses that any portions of the improvements (such as the compression mgr 156) may be implemented as a chip.  Thus the compression manager of Armangau may be a chip that offloads processing from the storage process 120 of Armangau, thus is an example of an accelerator) a memory; (Armangau Fig. 1, Memory 130 and supporting para column 4, lines 31-32.) 
and a storage device including a storage medium that stores data (Armangau, Fig. 1, Storage 198 and supporting paras column 4, lines 3-5.) that has been deduplicated (Armangau, column 5, lines 6-26 discloses the storage 198 contains deduplicated data.) and compressed (Armangau, column 6, lines 14-20 discloses the storage 198 contains compressed data.) 
and maintains deduplicated data management information in which data deleted by a deduplication process and a reference destination that is referred to for obtaining corresponding data to the deleted data are associated, (Armangau, column 2, lines 20-26 discloses a digest database that contains digests of blocks in the database.  When new blocks arrive, the system looks compares the new block digest to the existing digests, and performs deduplication if there is a match.  The digest database (i.e. Dedup DB 142) of Fig. 1  is an example of a collection of deduplicated data management information.) 
wherein the processor: obtains data that configures a read data string to be a target of a read request based on the deduplicated data management information (Armangau, column 2 line 63 through column 3, line 16 discloses a read request process where the system converts a logical address to a pointer to a physical address, including tracking the number of pointers that point to the virtualization structure for deduplicated data for a particular block.   See also Armangau, column 5, lines 6-26 that discloses the use of dedupe database 142 being reviewed to see if the income request matches a logical address referenced by a matching entry. Thus the pointer to a physical address is an example of data placed in a read data string to be a target of a read request based on deduplicated data management information)
and stores the data in the memory,  (Armangau, column 9, lines 10-24 discloses that the data read are directed to the cache 132.  Armangau, Fig. 1, discloses that Cache 132 is contained within Memory 130.  Thus the data read from Storage 198 is stored in Memory 130.) 
obtains the compressed data generated from the data that configures the read data string, from the storage medium, and stores the compressed data in the memory (Armangau, column 2 line 63 through column 3, line 7 discloses read request processing where the system converts a logical address to a pointer to a physical address, including to aggregated compressed data which is read from the storage media.  Armangau, column 9, lines 10-24 discloses that aggregated data, which is compressed read data, is stored in data blocks 1343 in the cache 132.  Armangau, Fig. 1, discloses that Cache 132 is contained in Memory 130.) 
and the accelerator:  generates a first data string by decompressing the obtained compressed data, (Armangau, column 2 line 63 through column 3, line 7 discloses read request processing where the system converts a logical address to a pointer to a physical address, including to aggregated compressed data which is read from the storage media and decompressed and returned to satisfy the read request.  See also Armangau Fig. 3 and supporting paras column 8, lines 7-25 that discloses a read request process that creates a read request using the Virt Struct 182b to request the physical blocks 192 that represent aggregated compressed data.  See also Armangau Fig. 1 that shows the Memory 130 contains the  components used to manage the decompression illustrated by Armangau Fig. 3.) if the decompression instruction is received, (Armangau, column 2, line 63 through column 3, line 25 discloses that the system performs decompression.  Armangau, column 4, lines 44-55 discloses that the system performs operations based on instructions.  Thus the system would perform decompression if a decompression instruction is received.)
and stores each of the plurality of items of data that configures the first data string in the memory,  (Armangau, Fig. 3 and supporting paras column 8, lines 7-25 that discloses the data is read into blocks 134a and 134b which are cache blocks (see Armangau, Fig. 1) stored in Memory 130.) so that the read data string is configured based on the first position information.   (Armangau, Fig. 3 and supporting paras column 8, lines 7-25 that discloses the read data request (i.e. string) is composed of index 222.   Armangau, column 7, lines 53-51 discloses that the index indicates a position of the address block within the compressed data.)
	and transmits a decompression instruction (Armangau, column 9, lines 10-24 discloses that when data is read, the system requests decompression for a compressed aggregate, where the compressed aggregate is a set of contiguously written data that is to be read.  Armangau, column 4, lines 44-55 discloses that the system performs operations based on instructions.  ) 
including first position information indicating positions of a plurality of items of data that configure a data string obtained by decompressing the compressed data in the read data string,(Armangau, Fig. 3 and supporting paras column 8, lines 7-25 that discloses the read data request is composed of index 222 that identifies position data and decompresses data into blocks 134a and 134b.   Armangau, column 7, lines 53-51 discloses that the index indicates a position of the address block within the compressed data.   Thus, Armangau configures read results to return to satisfy the request by indicating positions of a plurality of data items to return and decompresses the data read into the plurality of blocks identified by the read request.).

However, Armangau, does not explicitly disclose the processor obtains data that configures a read data string and that is deleted by the deduplication process, from the reference destination, if the read request is received, ... transmit a decompression instruction to the accelerator, 
Ren, of a similar field of endeavor, further teaches the processor obtains data that configures a read data string and that is deleted by the deduplication process, from the reference destination, if the read request is received, (Ren [0070] discloses a post-process deduplication process where data is read from the hard disk to a buffer, fingerprint calculation is performed on the data in the buffer, and duplicate data is determined by comparing whether fingerprints are the same.  If deduplicate data is found, deduplication is performed and data obtained after the deduplication is written to the hard disk again.  Thus deduplication header information for the reference destination (the pointer to the existing data) may be deleted if the system performs a post-process deduplication read request and finds a match to the recently added data with the earlier data.   See also Ren, Fig. 5 element S440 and supporting paras [0219]-[0220] where duplicate data is identified as junk data and where the storage device performs garbage collection on the duplicate block (i.e. freeing up the unused data and location pointers.))
Armangau and Ren are in a similar field of endeavor as both relate to deduplicating and compressing data stored in non-volatile media.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the combination of inline and post process deduplication as described by Ren into the solution of Armangau.  One would be motivated to do so in order to (Ren [0066]) support different execution occasions.   Thus when the system is exhibiting heavy load factors such as high throughput or high CPU load, the system may delay the deduplication process until the system is less busy.

However, the combination of Armangau and Rem does not explicitly disclose ... transmit a decompression instruction to the accelerator.
Drysdale, of a similar field of endeavor, further discloses ... transmit a decompression instruction to the accelerator, (Drysdale [0033] discloses that the accelerator may be perform both compression and decompression, thus the processor of Armangau that receives and routes instructions would transmit the decompression instruction to the accelerator that performs both compression and decompression).
Armangau, Rem, and Drysdale are all in a similar field of endeavor as all relate to compressing and decompressing data associated with a storage device.  Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the single accelerator that performs both compression and decompression into the solution of Armangau and Rem.   One would be motivated to do so in order to (Drysdale [0033]) simplify the software and hardware design when supporting device to device implementations such as when chaining a host device to a storage device. 
 

Regarding claim 8, Armangau teaches A data processing method executed by a storage device, (Armangau, column 2, lines 1-11, teaches the disclosure is directed to embodiments that manage data storage.)
The remainder of claim recites limitations described in claim 1 above, and thus is rejected based on the teachings and rationale of claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2138